Case 4:20-cv-12755-MFL-KGA ECF No. 15, PageID.242 Filed 09/01/21 Page 1 of 5




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

INTERSTATE ASPHALTHOLDINGS LLC,

               Plaintiff,                           Civil Action No. 20-cv-12755
                                                    Hon. Matthew F. Leitman

       v.

ROCKY SPRY, D/B/A Interstate Asphalt,

               Defendant.


 ORDER GRANTING PRELIMINARY AND PERMANENT INJUNCTION

      THIS MATTER IS BEFORE THE COURT on Plaintiff’s Motion for

Preliminary and Permanent Injunction, this Court GRANTS Plaintiff’s motion and

orders that Defendant is hereby immediately enjoined as set forth below.

      1.      Defendant and its successors, affiliates, assigns, officers, directors,

agents, employees, and all persons or entities in active concert, participation, or

privity with any of them, are preliminarily and permanently enjoined, pursuant to 15

U.S.C. §1116 and applicable state laws, from:

            a. Using “INTERSTATE ASPHALT,” and the following INTERSTATE

              ASPHALT Shield logo:




                                          1
Case 4:20-cv-12755-MFL-KGA ECF No. 15, PageID.243 Filed 09/01/21 Page 2 of 5




           including all formative variations, or any other names, marks or slogans

           in connection with asphalt and related goods and services that are likely

           to cause confusion, mistake or deception with respect to INTERSTATE

           ASPHALT and INTERSTATE ASPHALT & Shield Design marks as

           pled in Plaintiff’s complaint (“Plaintiff’s Marks”);

       b. Operating under any domain name or social media accounts containing

           the “INTERSTATE ASPHALT” and the INTERSTATE ASPHALT

           and shield logo (the “Infringing Marks”) or Plaintiff’s Marks, including

           all formative variations, or any other names, marks or slogans;

       c. Advertising and operating or participating on any third-party sites using

           the Infringing Marks to offer asphalt or related goods or services,

           including but not limited to Porch, Home Advisor, Yelp, and Angie’s

           List;

        d. Doing any other act or thing likely to induce the mistaken belief that

           Defendant or Defendant’s marketing and sale of asphalt goods and

           services (“Defendant’s Goods & Services”) are in any way affiliated,

           connected, or associated with Plaintiff or its goods and services, or

           doing any other act or thing likely to cause confusion with respect to

           the Plaintiff’s Marks;




                                        2
Case 4:20-cv-12755-MFL-KGA ECF No. 15, PageID.244 Filed 09/01/21 Page 3 of 5




            e. Trading on the goodwill associated with the Plaintiff’s Marks and

                passing off its goods and services as those of Plaintiff or as related to

                Plaintiff’s marketing and sale of asphalt goods and services (“Plaintiff’s

                Goods & Services”);

           f.   Injuring Plaintiff’s business reputation and the goodwill associated with

                the Plaintiff’s Marks.

      2.        Pursuant to 15 U.S.C. § 1118, Defendant is ordered to deliver up for

destruction all materials bearing its Infringing Marks or any confusingly similar

marks, including but not limited to labels, packaging, brochures, advertisements,

literature, promotions, displays, catalogs, and all other matter in the custody or under

the control of Defendant.

      3.        Defendant is ordered to recall from all customers, vendors, sales people,

and authorized agents all materials bearing its Infringing Marks or any confusingly

similar marks, including but not limited to, product packaging, brochures,

advertisements, promotions, yard signs, decals, and all other matter bearing

Defendant’s Infringing Marks.

      4.        Defendant is ordered to notify all customers, vendors, sales people, and

authorized agents to whom he has communicated the Infringing Marks of this

Judgment.




                                             3
Case 4:20-cv-12755-MFL-KGA ECF No. 15, PageID.245 Filed 09/01/21 Page 4 of 5




      5.     Defendant is ordered to surrender and transfer to Plaintiff all domain

names and/or social media accounts containing the Infringing Marks or Plaintiff’s

Marks, including all formative variations, or any other names, marks or slogans.

      6.     Defendant is ordered to close any and all accounts on third party sites

where it uses the Infringing Marks, including but not limited to Yelp, Porch, Angie’s

List, and Home Advisor and be ordered to assist Plaintiff, if needed, in working with

third-party sites to remove all content displaying or referencing in any way the

Infringing Marks and/or Plaintiff’s Marks.

      7.     Pursuant to 15 U.S.C. § 1116, Defendant is directed to file with this

Court and to serve on Plaintiff, within thirty (30) days after entry of the injunction,

a report in writing and under oath setting forth in detail the manner and form in

which Defendant has complied with the injunction.

      8.     Defendant is directed to provide a complete accounting to Plaintiff for

any and all profits realized from the sale of goods and services bearing Defendant’s

Infringing Marks from inception through the date of the injunction.


                                        /s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: September 1, 2021




                                          4
Case 4:20-cv-12755-MFL-KGA ECF No. 15, PageID.246 Filed 09/01/21 Page 5 of 5




I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on September 1, 2021, by electronic means and/or ordinary
mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9764




                                        5
